Citation Nr: 1300597	
Decision Date: 01/08/13    Archive Date: 01/16/13

DOCKET NO.  10-05 353	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for chronic cervicogenic headaches.   

2.  Entitlement to service connection for residuals of a traumatic brain injury (TBI). 


REPRESENTATION

Veteran represented by:	Oregon Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Jeng, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from September 1969 to April 1971. 
 
This case comes before the Board of Veterans' Appeals (the Board) on appeal from a June 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington, which, in part, denied the Veteran's claims of entitlement to service connection for chronic cervicogenic headaches and a TBI.  Jurisdiction of the case has since been transferred to the RO in Portland, Oregon.

In March 2012, the Veteran presented testimony in a Travel Board hearing before the undersigned Veterans Law Judge.  A copy of the transcript has been associated with the claims folder. 

In addition to the claims currently on appeal, the Veteran also perfected an appeal as to the issue of service connection for a bilateral hearing loss disability, which was also the subject of the June 2008 rating decision.  However, during the pendency of the appeal, in an August 2010 rating decision, the RO granted service connection for a bilateral hearing loss disability and assigned a non-compensable evaluation effective October 18, 2007.  As this represents a full grant of the benefit sought and the Veteran has not disagreed with the disability evaluation or effective date assigned, this issue is no longer before the Board.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (noting that a grant of service connection extinguishes appeals before the Board).  Furthermore, in a February 2012 statement, the Veteran specifically indicted that he was satisfied with the decision for his hearing loss disability and was withdrawing any pending appeal with regard to that issue.  Therefore, there is no claim for a bilateral hearing loss disability before the Board. 

The Board notes that, in addition to the paper claims file, there is a Virtual VA electronic claims file associated with the Veteran's claim.  A review of the documents in the electronic file to date reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal that the Board is adjudicating in this decision.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

VA's duty to assist includes a duty to provide a medical examination or to obtain a medical opinion where it is deemed necessary to make a decision on the claims.  38 U.S.C.A. § 5103A (d) (West 2002); 38 C.F.R. § 3.159(c) (4) (2012).  In a claim for service connection, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits still triggers the duty to assist if it indicates that the Veteran's condition may be associated with service. McLendon v. Nicholson, 20 Vet. App. 79 (2006) (recognizing that 38 C.F.R. 
§ 3.159(c) (4) presents a low threshold for the requirement that evidence indicates that the claimed disability may be associated with in-service injuries for the purposes of a VA examination). 

The Veteran essentially contends that he currently has chronic cervicogenic headaches and residuals of a TBI related to service.  He asserts that while stationed in Korea during service, he fell into a stone ditch hitting his head.  He indicated that the fall "actually knocked [him] out for a couple of days."  See March 2012 Hearing Transcript at page 3.  The Veteran testified that he did not get treated right away after this accident, but rather two days later and that he was not treated for a head injury.  Id. at page 4.  Instead, he was treated for the concurrent injury to his leg at that time.  Id. at page 5.  The Veteran also reported that he has had cognitive problems (e.g. memory issues) and headaches ever since this accident.  Id. at page 8.  

A review of the service treatment records confirms that in April 1971, the Veteran was treated for a leg injury, consistent with his testimony.  Additionally, post-service treatment records show multiple complaints of headaches.  The record also includes an August 2004 report showing that electroencephalogram was probably mildly abnormal with evidence for left temporal irregular activity which occasionally had a sharp contour and yet did not specifically phase reverse.  It was also noted that it was difficult to evaluate the right temporal region.  

Generally, lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (noting that "[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").  

In this case, the Veteran, as a lay person, is competent to testify as to his in-service accident and symptoms ever since service.  Additionally, the record reflects that the Veteran may have current disorders related to his service.  Therefore, he must be provided an examination on remand to determine the nature and etiology of any chronic cervicogenic headaches and/or residuals of a TBI. 

While the further delay of this case is regrettable, due process considerations require such action.  Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for an examination(s) to ascertain the nature and etiology of any current chronic cervicogenic headaches and residuals of a TBI.  The claims file and a copy of this Remand must be made available to and be reviewed by the examiner in conjunction with the examination.  The examination report must indicate that the claims file was reviewed in conjunction with the examination.  

The examiner(s) should 
a. elicit a complete history from the Veteran;

b. determine whether the Veteran currently has chronic cervicogenic headaches and/or residuals of a TBI; and 

c. determine whether it is at least as likely as not (a 50 percent probability or greater) that any current headache or TBI disability is related to service, to include the in-service accident as described by the Veteran (i.e., hitting his head when he fell into a stone ditch).  

In rendering the requested opinion, the examiner must specifically acknowledge and discuss the lay evidence regarding the onset of the disabilities reported by the Veteran and continuity of cognitive issues ever since the in-service accident.  

Any opinion provided must include an explanation of the basis for the opinion.  If the examiner is unable to offer the requested opinions, it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

2.  Thereafter, readjudicate the Veteran's claims.  If the benefits sought on appeal remain denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate period of time for response.  The case should then be returned to the Board for further consideration, if otherwise in order. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


